Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 9, 2021

                                      No. 04-21-00023-CV

                          IN THE INTEREST OF B.G.G., A CHILD

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 13834
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER

        The reporter’s record was due by February 5, 2021. On February 8, 2021, the court
reporter filed a notification of late record, stating that the reporter’s record has not been filed
because appellant has failed to pay or make arrangements to pay the court reporter’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee. The court
reporter further states appellant has failed to request the reporter’s record in writing.
        We therefore ORDER appellant to provide written proof to this court that either (1) the
court reporter’s fee has been paid or arrangements have been made to pay the fee; or (2)
appellant is entitled to appeal without paying the fee by February 19, 2021. We further
ORDER appellant to provide written proof to this court that appellant has requested the court
reporter to prepare the reporter’s record, which request must designate the portions of the
proceedings and the exhibits to be included, by February 19, 2021. See TEX. R. APP. P.
34.6(b)(1).
        If appellant fails to respond within the time provided, the court will consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court